           Case 1:19-cv-05539-WHP Document 5 Filed 07/08/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                             SOURTHERN DISTRICT OF NEW YORK


  DAVID M. KEENER, Derivatively on Behalf of           Case No.: 1:19-cv-05539
  WEIGHT WATCHERS INTERNATIONAL,
  INC.,

                Plaintiff,

  v.


  MINDY GROSSMAN, RAYMOND DEBBANE,
  STEVEN M. ALTSCHULER, M.D., PHILIPPE
  J. AMOUYAL, CYNTHIA ELKINS JONAS M.
  FAJGENBAUM, DENIS F. KELLY SACHA
  LAINOVIC THILO SEMMELBAUER,
  CHRISTOPHER J. SOBECKI and OPRAH
  WINFREY,

                Defendants,

  and,

  WEIGHT WATCHERS INTERNATIONAL,
  INC.,

                 Nominal Defendant.


NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41 (a)(1)(A)(i)

         PLEASE TAKE NOTICE that Plaintiff David M. Keener files this notice of voluntary

dismissal without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

Defendants have not filed an Answer or moved for summary judgment, nor has the complaint been

served on any of the defendants. No monetary compensation has been rendered to Plaintiff in

return for this dismissal. Plaintiff has not previously dismissed an action based on or including

the same claims as presented in this instant action.
         Case 1:19-cv-05539-WHP Document 5 Filed 07/08/19 Page 2 of 3



Dated: July 8, 2019
                                    GAINEY McKENNA & EGESTON

                                    By: /s/ Thomas J. McKenna
                                         Thomas J. McKenna
                                    Gregory M. Egleston
                                    440 Park Avenue South, 5th Floor
                                    New York, New York 10016
                                    Telephone: (212) 983-1300
                                    Facsimile: (212) 983-0383
                                    Email: tjmckenna@gme-law.com
                                    Email: gegleston@gme-law.com

                                    Counsel for Plaintiff




                                       2
          Case 1:19-cv-05539-WHP Document 5 Filed 07/08/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July ____, 2019 a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to counsel of record by operation of the Court’s

electronic filing system.



                                                            /s/ Thomas J. McKenna
                                                            Thomas J. McKenna
